EXHIBIT 10.1

 

PURCHASE AND SALE AGREEMENT

  



  



SELLER:

Mormeg, LLC

BUYER:

Mid-Con Drilling, LLC, or its assigns



a Kansas limited liability company



a Kansas limited liability company



10551 Barkley St # 307



1330 Avenue of the Americas, Suite 23A



Overland Park, KS 66212



New York, NY 10019





  









Coal Creek Energy, LLC

a Kansas limited liability company

32195 West 135th Street

Olathe, KS 66061

 







 



PURCHASE PRICE:            $450,000.00

CLOSING DATE:                September 1, 2017



    



 





1) SALE AND PURCHASE: For and in consideration of the mutual benefits to be
derived here from, and subject to the terms and conditions hereinafter set
forth, Seller shall sell, transfer, convey and deliver to Buyer at closing, and
Buyer shall purchase and acquire at closing an undivided 90% of all right,
title, interest and estate of Seller in, to and under the oil and gas leases set
forth in Exhibit “A” attached hereto and incorporated herein by reference and
other leasehold and mineral interests on the lands covered thereby together with
an undivided 90% of all: oil and gas wells thereon, oil and gas equipment and
fixtures thereon or used in the operation thereof, equipment and other personal
property used in connection with oil and gas operations upon the above described
oil and gas leases, (including but not limited to the items described on Exhibit
“B” attached hereto and incorporated herein by reference and pipe, pumps, tanks,
motors, pump jacks, gathering lines, electric lines, and associated materials
and related parts and supplies), easements, permits, rights of way, surface
leases, servitudes and agreements insofar as they pertain to the Leases or are
related thereto, tenements, hereditaments and appurtenances to said leases,
drilling data, electric logs, lease files, land files, well files, division
order files, geophysical data/reports, maps, regulatory files, title opinions
and records drillers logs, reserve reports, appraisals, evaluations, studies, or
any other documents or files prepared for or in any way relating to said oil and
gas leases (collectively, the “Leases”).

 

2) SELLER’S INTEREST: Seller covenants and warrants that it will convey to Buyer
at closing an undivided Ninety percent (90%) of the entire working interest in
Leases together with outstanding overriding royalty interest burdening said
working interest, which interests shall collectively represent not less than the
Net Revenue Interest (“NRI”) in each of the Leases set forth on Exhibit “A.” An
undivided Ninety percent (90%) of any overriding royalty interests, production
payments, net revenue interest or other right, title or interest in and to the
Leases (except landowner royalty interests) which are owned by Seller or any
affiliate, or representative of Seller shall be transferred to Buyer on the
Effective Date and said interest shall be merged into the working interest and
become a part thereof on the Effective Date.

 

3) PURCHASE PRICE: The purchase price for the Leases shall be FOUR HUNDRED FIFTY
THOUSAND DOLLARS ($450,000.00) (the “Purchase Price”). The Seller shall be
responsible for all fees to Sales agents for this transaction. The Buyers shall
be obligated for the following proportions of the Purchase Price and shall not
be jointly and severally liable for the entire purchase price with each other:

 

Mid-Con Drilling, LLC, $400,000 (will receive an undivided 80% in the Leases)

Coal Creek Energy, LLC, $50,000 (will receive an undivided 10% in the Leases)

 

  1

   



 

4) CLOSING: The parties shall use their best efforts to close the transaction
contemplated by this Agreement on or before September __, 2017, however the
transaction shall be made effective September 1, 2017. However, closing may be
postponed if additional time is needed to obtain title opinions upon the Leases,
or if any title defect is discovered during Buyer’s due diligence; provided
however, closing shall not be postponed more than 30 days after September 1,
2017 without the consent of both parties. The closing shall take place at a
location and on a date and at a time to be mutually agreed upon by the Parties.
At closing Buyer shall tender the Purchase Price less any other adjustments of
the Purchase Price specifically provided for herein, and Seller shall deliver
the fully executed Assignment and Bill of Sale in the form attached hereto as
Exhibit ‘C’ together with all files and records pertaining to the Leases,
including but not limited to drilling data, electric logs, lease files, land
files, well files, division order files, geophysical data, maps, regulatory
files, title opinions and records drillers logs, reserve reports appraisals,
evaluations, studies, or any other documents prepared for or in any way relating
to the Leases, executed titles for vehicles which require a paper title and
executed bills of sale for all vehicles, equipment and rolling stock which do
not require a paper title, to Buyer at closing.

 

5) DUE DILIGENCE: Upon Seller’s written acceptance of this Agreement, Buyer and
its attorneys, employees and consultants shall be entitled to examine and copy
(at Buyer’s expense) Seller’s records pertaining to the Leases, including but
not limited to all lease files, operating agreements, deeds and documents of
title and all other property records and title opinions, all accounting,
geological, geophysical and other records, and all other documents relating to
the Leases including well logs and pumper reports. Buyer, at its sole risk and
expense, shall also have access to the Wells and the right to observe operations
and to inspect any and all equipment, improvements and fixtures related to the
Leases. In the event Buyer discovers any unsatisfactory condition during its due
diligence Buyer may terminate this Agreement by giving written notice to Seller
on or before Closing.

 

6) CONFIDENTIALITY: Buyer agrees that all information obtained from the
examination of Seller’s files and records shall remain confidential. In the
event the transactions contemplated by this Agreement are not closed, Buyer will
return to Seller all copies of such files and all other information relating to
the Leases obtained pursuant to this Agreement, except as to that information
obtained from records available to the public. This agreement and the
transaction contemplated herein shall be kept confidential and shall not be
disclosed to any other party without the written consent of all Parties. Prior
to closing, neither party shall make or release any public statements or
announcements, including those to the media, concerning this Agreement or any
transactions contemplated by this Agreement without the prior written consent of
the other. To the extent that either party has a legal obligation or duty to
release any public statements or announcements, such announcements shall
describe the transaction as one entered into with “an undisclosed Buyer.”

 

7) TITLES: Prior to closing, Seller shall at its sole expense, provide title
opinions prepared by attorneys of Seller’s choosing, covering each of the leases
from the date of Patent to a date not earlier than the date this Agreement is
executed. Buyer may at its sole cost and expense review such title opinions and
conduct such examination of title relating to and the Leases as it sees fit and
shall notify Seller in writing, on or before Closing, of any title defect which
Buyer requests Seller to cure before closing. In the event Buyer notifies Seller
of any defects, Seller shall attempt to cure same. In the event of a title
defect which Seller is unable to cure, the parties shall use reasonable efforts
to agree on an adjustment of the Purchase Price. In the event the parties are
unable to reach such an agreement, Buyer or Seller may terminate this Agreement
by giving written notice to the other Party on or before Closing.

 

8) ENVIRONMENTAL: If, as a result of Buyer’s pre-closing due diligence
inspection of the Leases, Buyer objects to the condition of one or more of the
Leases because of environmental concerns (“Environmental Defects”), Buyer shall
notify Seller of the same on or before Closing. In the event Buyer notifies
Seller of any Environmental Defects, Seller shall attempt to cure the same. In
the event Seller is unable to cure any such Environmental Defect, the parties
shall use reasonable efforts to reach an agreement to appropriately adjust the
Purchase Price due to such Environmental Defects; in the event the parties are
unable to reach such an agreement, Buyer or Seller may terminate this Agreement
by giving written notice to the other Party on or before closing.

 

  2

   



 

9) CONDITIONS: Buyers obligations under this agreement are conditioned upon,
Buyer obtaining financing under terms satisfactory to Buyer for the purchase of
the Leases hereunder; Buyer entering into an operating agreement providing for
the operation of the Leases with an operator chosen by Buyer under terms and
conditions satisfactory to Buyer.

 

10) ADJUSTMENTS: Oil, gas and other production from or attributable to the
Leases which was produced prior to the Effective Date shall belong to Seller.
Buyer will assume all responsibility for notifying the buyer(s) of production of
the change of ownership. Seller and Buyer shall execute such documents as may be
reasonably required by any purchaser of production. After the Effective Date,
Buyer and Seller will effect a cash adjustment to account for Saleable Oil in
any oil storage tank on the Leases on the Effective Date. On the Effective Date
the parties will (a) jointly measure the oil above the draw down valve in
storage tanks on the Leases (the “Saleable Oil”) and when oil is next sold after
the Closing Date the amount allocated to Seller and the landowners shall be
divided at that time, and (b) read utility meters so that utility costs can be
allocated pursuant to this Agreement with the adjustment for Seller’s share to
be made when the utility bill is next received after the Closing Date.

  

11) POSSESSION: Transfer of possession of the Leases shall occur at Closing, and
Seller shall assume any risk of loss prior to said date. Nothing shall be
removed from the leases prior the closing and Seller shall cause the Leases to
be operated as a reasonable prudent operator until closing.

 

12) INDEMNIFICATION: Buyer shall protect, defend, indemnify and hold Seller
harmless from the payment of any judgments, claims, costs, expenses and
liabilities (“Damages”), whether direct, contingent or otherwise, assessed
against Seller which are payable with respect to the ownership or operation of
the Leases from and after the Closing Date. Seller shall protect, defend,
indemnify and hold Buyer harmless from the payment of any and all Damages,
whether direct, contingent or otherwise assessed against Buyer or Seller which
are payable with respect to the ownership or operation of the Leases prior to
the Closing Date.

 

13) TAXES: Seller warrants that all ad valorem taxes, personal property,
severance and similar taxes and fees for the year 2016 and all prior years has
been paid, ad valorem taxes, personal property, severance and similar taxes and
fees based upon 2017 production shall be prorated as of the Effective Date.
Buyer will bear all applicable sales or similar taxes imposed by any state,
county, municipal or other governmental entity as a result of this sale.

 

14) REPRESENTATIONS AND OTHER WARRANTIES: The Parties represent and warrant to
each other as applicable that, as of the Closing Date:

 

(a) Seller has taken all necessary action to authorize the execution, delivery
and performance of this Agreement and has adequate power, authority and the
legal right to enter into, execute, deliver and perform the transactions
contemplated by this Agreement; this Agreement constitutes a legal, valid and
binding obligation of Buyer and Seller, enforceable against each in accordance
with its terms.

 

(b) Seller owns the Leases free and clear of all liens encumbrances, is the
owner of all of the working interest, overriding royalty interest, NRI and net
mineral acres represented herein, and has the full power and right to sell and
convey the same, and Buyer has the full power and right to acquire and operate
the same, all pursuant to the terms and conditions of this Agreement.

 

(c) The Seller is the owner of all of the Leases and will at Closing, have good
and merchantable title to the Leases free and clear of all security interests,
liens, equities and claims and will have ensured that all operating costs and
expenses have been timely paid. Seller is the owner of all personal property,
real property, fixtures and improvements to be conveyed as provided herein free
of any encumbrances, obligations or restrictions. The title to all personal
property, real property, fixtures and improvements is such that upon purchase by
Buyer, the title to all of the personal property and fixtures will be free of
any encumbrances of any kind.

 

  3

   



 

(d) All rentals, royalties, bonus payments, option payments, deposits and other
payments due under the Leases have been fully and promptly paid and there has
been no notice of default or forfeiture or demand that any Leases be released.

 

(e) There are no claims (including claims for taxes), demands, suits, actions,
arbitrations or governmental investigations or proceedings pending or threatened
against either Seller or the Leases which would affect Buyer’s ownership or
operation of the Leases.

 

(f) All permits, licenses, orders and approvals of all federal, state and local
governments or regulatory bodies required for the operation of the Leases as
presently conducted have been obtained; all such permits, licenses, orders and
approvals are in full force and effect and no suspension or cancellation of any
of them is threatened or pending; and none of such permits, licenses, orders or
approvals will be affected by the consummation of this Agreement except as any
of the same may need to be transferred to Buyer.

 

(g) Neither party has incurred any obligation or liability, contingent or
otherwise, with respect to any broker’s or finder’s fee or commission related to
this transaction for which the other party shall have any responsibility.

 

(h). There are no material contracts related to the operation of the Leases
except for ordinary service and supply agreements that are subject to
termination on 60 days’ notice or less, and Seller is not in violation, breach
or default of any such contracts, and all such contracts have been disclosed to
Buyer.

 

(i). This Agreement and the transaction contemplated hereunder does not require
any court approval.

 

(j). Seller has not violated any applicable law, ordinance, regulation, writ,
judgment, decree or order of any court or government or governmental unit in
connection with the Leases, the consequence of which, individually or in the
aggregate, would have an adverse effect on the Leases, nor is Seller required to
notify for, remediate or cure any environmental conditions on or about the
Leases or the real estate being transferred to Buyer.

 

(k). No materials or labor have been provided to the Leases by any party that
remains unpaid and could form the basis for a lien to be filed on the Leases or
Lease property.

 

(l). There are no consents or approvals, or waivers of preferential rights
necessary to be obtained prior to the execution of this Agreement and the
consummation of the transactions contemplated hereby.

 

(m). The Leases are not subject to any security interests, judgments, liens or
other encumbrances which will not be fully paid and discharged as part of
closing with the Purchase Price paid by Buyer. Seller shall notify Buyer of the
existence of any such lien, judgment, security interest or other encumbrance
prior to closing so that prior arrangements can be made for said lien judgment,
security interest or other encumbrance to be fully paid and discharged as part
of closing.

 

(n) The Leases are valid, subsisting and continuing oil and gas lease and all of
the terms, conditions, and covenants thereof have been fully and timely
performed. No action or inaction by Seller or its predecessors in title could
have given rise to a forfeiture, termination, or action for cancellation of the
Leases; and no act or omission by Seller or any of its agents, employees or
predecessors in interest could give rise to an action or claim of any kind
relating to the Leases, the operator thereof, or to impair the title to the
same. The terms "action or claim" as used in this paragraph shall include any
action in tort, contract, regulatory agency claim, environmental claim by any
person or entity, and all other claims arising out from any event occurring
before closing.

 

  4

   



 

If, on or before closing, it is discovered that either party is in default under
any of the above representations and warranties applicable to it, the defaulting
party shall use reasonable efforts to cure the same before closing, but if it is
unable to do so, then the parties shall use reasonable efforts to adjust the
Purchase Price on an equitable basis due such default. If the parties are unable
to agree as to such adjustment on or before closing, then the party not in
default may terminate this Agreement by giving written notice to the other on or
before the Closing.

 

15) SURVIVAL AND FURTHER ACTION: The terms and conditions of this Agreement and
the representations and warranties contained herein (except those as to which a
default may have been discovered prior to Closing and for which an adjustment in
the Purchase Price has been made) shall survive the Closing and shall not be
merged into or superseded by the Assignment and Bill of Sale or Deed which are
executed and delivered at closing. The Parties agree to execute such further
documents or take such further actions after the Closing Date which may be
necessary in order to effectuate the transactions contemplated hereunder.

 

16) ASSIGNMENT: This Agreement shall not be assigned without the express written
consent of the other party, provided however that Buyer intends to designate a
related entity to acquire the Leases and therefore Buyer may assign its rights
under this Agreement to said affiliated entity.

 

17) BINDING EFFECT: Upon execution hereof, this Agreement shall be binding on
the Parties hereto, their respective heirs, devisees, personal representatives,
successors and assigns.

 

18) COUNTERPARTS: This Agreement may be executed by Seller and Buyer in
counterparts, each of which shall be deemed to be an original and all of which
shall be deemed to constitute one Agreement.

 

19) DEFAULT: Time is of the essence of this Agreement. In the event either Party
fails to comply with any of the terms of this Agreement, then this Agreement
shall, at the option of the non-defaulting Party, be terminated. If the
non-defaulting Party does not exercise the option to terminate this Agreement,
the non-defaulting party may require specific performance and also exercise any
other legal rights and remedies available under Kansas law. In the event that
either party brings suit to enforce the terms of this Agreement or any
representation or warranty contained herein, the non-breaching party shall be
entitled to recover its cost, expenses and attorney fees incurred in bringing
such action and enforcing and collecting any judgment obtained therein from the
breaching party.

 

20) GOVERNING LAW: This Agreement shall be governed, construed and enforced
under the laws of the State of Kansas.

 

21) ENTIRE AGREEMENT: This document sets forth the entire understanding and
agreement of the parties on the matters described herein, and this Agreement
cancels, supersedes and replaces all prior letters of intent, agreements,
arrangements and understandings relating to the subject matter of this
Agreement. This Agreement may not be amended, altered or modified, and no term
or condition herein shall be deemed waived or released, except by written
agreement signed by the parties, and no oral amendment, alteration,
modification, waiver or release shall be effective or binding. There are no
third party beneficiaries to this agreement.

 

22) CONSENT OR WAIVER: No consent or waiver, express or implied, by either Party
to or of any breach or default by the other Party in the performance of this
Agreement shall be construed as a consent or waiver to or of any subsequent
breach or default in the performance by such other Party of the same or any
other obligations hereunder.

 

23) JOINT DRAFTING: The Parties shall be considered joint drafters of this
Agreement so as not to construe this contract against one Party as drafter more
than the other.

 

  5

   



 

IN WITNESS WHEREOF, this Agreement for Purchase and Sale has been executed this
_______ day of September, 2017.

 



BUYER:

 

SELLER:

 

 

 

 

 

 

 

MID-CON DRILLING, LLC:

 

MORMEG, LLC:

 

 



 

 

 

 

By:

/s/ James Doris

 

By:

/s/ Mark Haas

 

 

James Doris, President of Viking Energy Group, Inc.,

Managing Member

 

 

Mark Haas

Managing Member

 

 



 

 

 

 

COAL CREEK ENERGY, LLC:

 

 

 

 

 



 

 

 

 

By:

/s/ John Loeffelbein

 

 

 

 

 

John Loeffelbein

Managing Member

 

 

 

 



 



  6

   



 

Exhibit “A”

Description of Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

  7

   





 

Exhibit “B”

Description of Specific Vehicles and Inventory

 

 

 

 

 

 

 

 

 

 

 



  8

   



 



EXHIBIT ‘C’

ASSIGNMENT FORM



 

Assignment of Oil and Gas Lease

and Bill of Sale





 



KNOW ALL MEN BY THESE PRESENTS, that Mormeg, LLC, a Kansas limited liability
company hereinafter called "Assignor," for valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, does grant, bargain, sell
convey, transfer, assign and deliver an undivided 90% of Assignor's right,
title, working interest and overriding royalty interest to:

 

Mid-Con Drilling, LLC,                                         an undivided 80%
of Assignor’s Interest

a Kansas limited liability company

1330 Avenue of the Americas, Suite 23A

New York, NY 10019

 

Coal Creek Energy, LLC                                       an undivided 10% of
Assignor’s Interest

a Kansas limited liability company

8020 E. Central Ave., Ste 150

Wichita, KS 67206

 

hereinafter called "Assignee", its successors and assigns, in and to the
following oil and gas leases and personal property:

 



 

(A) The Oil and Gas Leases described on Exhibit A and the leasehold estate and
right, privileges and interests created by said leases subject to all the terms
and conditions of said oil and gas lease and extensions thereof (collectively,
the "Leases"); AND

 

 

 

 

(B) All equipment, wells, structures and personal property, to include fixtures
and improvements, currently located on the Leases described above in paragraph
(A), and used or useable in connection with oil and gas exploration, production,
treatment, storage and marketing activities together with all rights incident
thereto and all easements, permits, rights of way, surface fees, surface leases,
servitudes and agreements related thereto, all tenements, hereditaments and
appurtenances to the Leases, and all files and records pertaining to the same,
including but not limited to drilling data, electric logs, lease files, land
files, well files, division order files, geophysical data, studies, evaluations,
projections, reports, appraisals, valuations, maps, regulatory files and records
(collectively, the "Personal Property").



 

The Leases and Personal Property are collectively referred to as the "Assigned
Property."

 

ASSIGNMENT TERMS:

 

1. GENERAL WARRANTY. Assignor makes this Assignment with general warranty.
Assignee accepts the Assigned Property with general warranty by Assignor that
nothing has encumbered the title to the same and that any encumbrances held by
Assignor are hereby assigned to Assignee. The Net Revenue Interest (N.R.I.)
listed on Exhibit A are for the purpose of warranting certain ownership
interests, this is an assignment of an undivided 90% of Assignor's right title
and working and overriding royalty interest in said leases notwithstanding the
N.R.I. interest listed in Exhibit A. Assignor warrants that it has good
merchantable title to the Assigned Property free and clear of all liens and
encumbrances

 

2. MERGER OF OVERRIDING ROYALTY. In the event the interest assigned herein
consists partly of overriding royalty interest and partly of working interest.
It is the intention of the Parties that any overriding royalty interest in and
to the Leases which burdens the working interest assigned hereon be merged back
into the working interests and lose its status as an overriding royalty interest
immediately upon the receipt of said interest by Assignee. Therefore, Assignee
will be the owner of all of the working interest in and to the Leases, without
any overriding royalty interest burdening said working interest. Provided
however that all overriding royalty interests assigned hereto burdening any
working interest which is not assigned herein shall not be merged with the
working interest and shall retain its status as overriding royalty.

 

  9

   



 

3. TRANSFER OF RIGHTS. To the extent transferable, Assignee is hereby granted
the right of full substitution and subrogation in and to any and all rights and
warranties which Assignor has or may have with respect to the Assigned Property
conveyed herein of which Assignor has or may have against any and all preceding
owners, vendors or warrantors. The Assigned Property shall include all right,
title and interest which Assignor may have in and to the Leases, including but
not limited to, leasehold interests, rights of assignment or reassignment,
overriding royalties, contractual rights, regulatory authorities and permits or
licenses, easements and rights-of-way.

 

4. FURTHER ASSURANCES. The parties agree to execute, acknowledge and deliver
such other and further instruments or documents, and to take such other and
further actions as may be reasonably necessary to carry out the provisions of
this Assignment.

 

5. EFFECTIVE DATE. This Conveyance shall be effective as of September 1, 2017,
at 12:01 a.m., Central Standard Time.

 

TO HAVE AND TO HOLD the above described property and easement with all and
singular the rights, privileges, and appurtenances thereunto or in any wise
belonging to the said Assignee herein, its successors, personal representatives,
administrators, executors and assigns forever.

 



  MORMEG, LLC:         By:

 

 

Mark Haas
Managing Member

 



 

STATE OF KANSAS COUNTY OF ________________, ss:

 

This instrument was acknowledged before me on the _____ day of _______________,
2017, by Mark Haas as managing member of Mormeg, LLC, a Kansas limited liability
company.

 



 

 

 

 

 

 

Notary Public

 



 

Appointment/Commission Expires:

 

 



10



 